                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                         CASE NO: 3:19-cr-136-MMH-MCR

NICOLE JOHNSON                             ORDER ON MOTION FOR
                                           SENTENCE REDUCTION UNDER
                                           18 U.S.C. § 3582(c)(1)(A)


                                 ORDER

       Upon motion of      the defendant      the Director of the Bureau of

Prisons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after

considering the applicable factors provided in 18 U.S.C. § 3553(a) and the

applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

          FACTORS CONSIDERED

       Defendant Nicole Johnson is a 39-year-old inmate incarcerated at

Aliceville FCI, serving a 24-month term of imprisonment for aiding and

assisting the preparation and presentation of false tax returns. (Doc. 22,

Judgment). According to the Bureau of Prisons (BOP), she is scheduled to be

released from prison on October 8, 2021. Johnson seeks compassionate release

because of the Covid-19 pandemic and because she is obese. (Doc. 33, Renewed
Motion for Compassionate Release). The United States has responded in

opposition. (Doc. 36, Response). Although she was not granted leave to do so,

Johnson filed a reply brief. (Doc. 37, Reply).

      A movant under § 3582(c)(1)(A) must prove that a sentence reduction is

warranted. United States v. Kannell, 834 F. App’x 566, 567 (11th Cir. 2021)

(citing United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014)). The

statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction …
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). The Eleventh Circuit Court of Appeals instructs

that the applicable policy statement, U.S.S.G. § 1B1.13, including its definition

of “extraordinary and compelling reasons,” governs all motions filed under 18

U.S.C. § 3582(c)(1)(A), even those filed after the First Step Act. United States

v. Bryant, 996 F.3d 1243, 1247–48 (11th Cir. 2021). Notably, “[b]ecause the

statute speaks permissively and says that the district court ‘may’ reduce a

defendant’s sentence after certain findings and considerations, the court’s

decision is a discretionary one.” United States v. Harris, 989 F.3d 908, 911

(11th Cir. 2021). And, as the Third Circuit Court of Appeals has observed,



                                         2
Covid-19 cannot independently justify compassionate release, “especially

considering BOP’s statutory role, and its extensive and professional efforts to

curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020).

      Johnson has not demonstrated extraordinary and compelling reasons for

a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt. 1.

Johnson alleges that she has a body mass index (BMI) of 37 and therefore

qualifies as obese. 1 According to the Centers for Disease Control (CDC),

obesity can increase the risk of severe illness from Covid-19. 2 However, obesity

is not an extraordinary condition. According to the CDC, 42.4% of American

adults were obese in 2017–2018. 3 Assuming federal prisoners experience

obesity at about the same rate as the general population, nearly half the BOP

population would be eligible for compassionate release if obesity qualified as

an “extraordinary and compelling” circumstance. A condition experienced by

nearly half the population is not “extraordinary and compelling.” Indeed, other

courts have concluded that obesity, even when combined with the Covid-19



1      Johnson alleges that people who are obese “are at increased risk” of developing a
litany of other conditions, including high blood pressure, type 2 diabetes, coronary artery
disease, and stroke. Id. at 1–2. However, Johnson does not allege, let alone provide any
evidence, that she actually suffers from any of these conditions.
2     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
3     https://www.cdc.gov/obesity/data/adult.html


                                            3
pandemic, is not a basis for a sentence reduction under § 3582(c)(1)(A). See,

e.g., United States v. Berry, 845 F. App’x 915, 915–16 (11th Cir. 2021)

(affirming district court’s finding that defendant had not shown extraordinary

and compelling reasons where she sought compassionate release based on

Covid-19 and her underlying conditions, which included obesity); United

States v. Rind, 837 F. App’x 740, 742, 744 (11th Cir. 2020) (affirming denial of

compassionate release to 64-year-old defendant who suffered from obesity,

among other conditions, based on a finding that his conditions were not

sufficiently “acute”). 4

       Moreover, Johnson is only 39 years old, there is no evidence she suffers

from any conditions other than obesity, and there is no evidence her obesity

impairs her ability to provide self-care in the prison environment. See U.S.S.G.

§ 1B1.13, cmt. 1(A)(ii). Each of these facts mitigates her risk of serious illness.

The BOP also is implementing its Covid-19 vaccination program. Johnson was

offered the Covid-19 vaccine on April 7, 2021, but she refused it. (Doc. 36-3,



4      Johnson also raises her race as a risk factor for severe illness. Renewed Motion at 3.
The CDC reports that members of racial minority groups are at increased risk of death or
serious illness from Covid-19. The CDC attributes this to “[l]ong-standing systemic health
and social inequities,” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
people-with-medical-conditions.html, such as diminished access to healthcare, and the fact
that belonging to a racial minority is correlated with the development of more underlying
health conditions at an earlier age, https://www.cdc.gov/coronavirus/2019-ncov/community/
health-equity/race-ethnicity.html. However, Johnson does not suffer from a lack of access to
healthcare. Indeed, the BOP medical records (Doc. 36-3) show that she has access to
treatment and evaluations by a clinician. Additionally, as the Court previously noted, the
records do not show that Johnson suffers from any conditions other than obesity.


                                             4
Medical Records at 7–8). Nevertheless, 121 staff members and 809 of Aliceville

FCI’s 1,215 inmates, or about two-thirds of the inmate population, have been

fully inoculated. 5 Even though Johnson refused the vaccine, her risk of

contracting Covid-19 is substantially diminished due to the large fraction of

her fellow inmates who have been vaccinated. According to the BOP’s latest

data, there are zero current cases of Covid-19, and there have been zero deaths,

among the inmates and staff at her facility. 6

        Based on all the circumstances, Johnson has not established

“extraordinary and compelling reasons” for a reduction in sentence. 7 Because

the Court concludes that Johnson has not shown extraordinary and compelling

circumstances, it need not address the sentencing factors under § 3553(a).

        Accordingly,     Defendant      Nicole    Johnson’s     Renewed       Motion     for

Compassionate Release (Doc. 33) is DENIED.

        DONE AND ORDERED at Jacksonville, Florida this 8th day of June

2021.




5       https://www.bop.gov/coronavirus/. Last accessed June 4, 2021.
6       Id.
7       The Court would reach the same conclusion even if it were not bound by the applicable
policy statement, U.S.S.G. § 1B1.13.


                                             5
lc 19
C:
Parties and counsel of record




                                6
